


 

Exhibit 10.65

 

For Use Without Employment Agreement

 

Restricted Stock Unit Agreement under
Assured Guaranty Ltd. 2004 Long-Term Incentive Plan

 

THIS AGREEMENT is effective as of the Grant Date, by and between the Participant
and Assured Guaranty Ltd. (the “Company”).

 

WHEREAS, the Company maintains the Assured Guaranty Ltd. 2004 Long-Term
Incentive Plan (the “Plan”), and the Participant has been selected by the
committee administering the Plan (the “Committee”) to receive a Restricted Stock
Unit Award under the Plan; and

 

NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant, as
follows:

 

1.  Terms of Award.  The following words and phrases used in this Agreement
shall have the meanings set forth in this paragraph 1:

 

(a)                                  The “Participant” is
                                                                          .

 

(b)                                 The “Grant Date” is February 14, 2008.

 

(c)                                  The number of “Covered Units” granted under
this Agreement is            Units.  Each “Unit” represents the right to receive
one share of Stock on the Delivery Date, to the extent that the Participant is
vested in such Units as of the Delivery Date, subject to the terms of this
Agreement and the Plan.

 

(d)                                 The “Delivery Date” with respect to each
Installment shall be the earliest to occur of:

 

(i)  The date on which the Participant vests in that Installment in accordance
with the schedule set forth in paragraph 3 (determined without regard to
paragraphs 3(a), 3(b), 3(c), or 3(d)).

 

(ii)  The Participant’s Date of Termination that occurs by reason of the
Participant’s death.

 

(iii)  The date on which the Participant becomes Permanently Disabled on or
before the Participant’s Date of Termination.

 

(iv)  The date of a Change in Control on or before the Participant’s Date of
Termination, but only if the Change in Control also satisfies the definition of
“change in control event” as set forth in Treas. Reg. 1.409A-3(i)(5).

 

Other words and phrases used in this Agreement are defined pursuant to paragraph
17, elsewhere in this Agreement, or the Plan.

 

2.  Restricted Stock Unit Award.  This Agreement specifies the terms of the
“Restricted Stock Unit Award” granted to the Participant.

 

 

 

--------------------------------------------------------------------------------


 

 

3.  Restricted Period.  If the Date of Termination does not occur during the
Restricted Period with respect to any Installment of the Covered Units, then the
Participant shall become vested in such Installment at the end of such
Restricted Period.  With respect to all Covered Units, the “Restricted Period”
for each Installment of Covered Units shall begin on the Grant Date.  The
Restricted Period with respect to each Installment shall end as described in the
following schedule (but only if the Date of Termination has not occurred before
the end of the Restricted Period):

 

INSTALLMENT

 

RESTRICTED PERIOD WILL END ON:

¼ of Covered Units

 

One year anniversary of the Grant Date

¼ of Covered Units

 

Two year anniversary of the Grant Date

¼ of Covered Units

 

Three year anniversary of the Grant Date

¼ of Covered Units

 

Four year anniversary of the Grant Date

 

The Restricted Period shall end prior to the date specified in the foregoing
schedule to the extent set forth below:

 

(a)                                  For Installments as to which the Restricted
Period has not otherwise ended prior to the Date of Termination, the Restricted
Period for such Installments shall end upon the Participant’s Date of
Termination, if the Date of Termination occurs by reason of the Participant’s
Disability or death.

 

(b)                                 For Installments as to which the Restricted
Period has not otherwise ended prior to the date of a Change in Control, the
Restricted Period for such Installments shall end upon a Change in Control,
provided that such Change in Control occurs on or before the Date of
Termination.

 

(c)                                  If the Participant’s Date of Termination
occurs because of Retirement, then for Installments as to which the Restricted
Period has not otherwise ended prior to the Date of Termination, the Participant
shall be vested on the Date of Termination (and the Restricted Period shall end)
with respect to the Installment (if any) that would vest on or before the
one-year anniversary of the Date of Termination, determined as though the
Participant had remained employed through the one-year anniversary of the Date
of Termination, but subject to paragraph 17(g) (relating to the definition of
Retirement).

 

4.  Transfer of Shares and Forfeiture of Units.  On the Delivery Date, the
Participant shall receive one share of Stock for each Unit in which the
Participant is then vested, and such shares shall be free of restrictions
otherwise imposed by this Agreement, subject to the terms of this Agreement
applicable after such Delivery Date (including, without limitation, paragraph 9)
and the Plan.  If any vested Units attributable to any Installment are allocated
to the Participant after the date otherwise specified as the Delivery Date for
that Installment (by reason of payment of dividends or otherwise), then, as soon
as practicable after the date of allocation of such Units, the

 

 

2

--------------------------------------------------------------------------------


 

Participant will receive one share of Stock with respect to each such Unit.  As
of the date of distribution of Shares with respect to any Units, such Units
shall be canceled.  If the Restricted Period with respect to any Installments
does not end on or before the Participant’s Date of Termination, then as of the
Participant’s Date of Termination, the Participant shall forfeit such
Installments.  However, the Committee, in its sole discretion, may accelerate
the end of the Restricted Period or provide for the vesting of the Covered Units
under circumstances that such vesting would not otherwise occur in its sole
discretion, based on such factors as the Committee deems appropriate.

 

5.  Withholding.  All deliveries and distributions under this Agreement are
subject to withholding of all applicable taxes.  At the election of the
Participant, and subject to such rules and limitations as may be established by
the Committee from time to time, such withholding obligations may be satisfied
through the surrender of shares of Stock which the Participant already owns, or
to which the Participant is otherwise entitled under the Plan; provided,
however, that such shares may be used to satisfy not more than the Company’s
minimum statutory withholding obligation (based on minimum statutory withholding
rates for Federal and state tax purposes, including payroll taxes, that are
applicable to such taxable income).

 

6.  Transferability.  Except as otherwise provided by the Committee, the
Restricted Stock Unit Award may not be sold, assigned, transferred, pledged or
otherwise encumbered during the Restricted Period.

 

7.  Dividends.  The Participant will be credited with additional Units to
reflect dividends payable with respect to Stock during the period between the
Grant Date and the Delivery Date, with the increase in the number of Units equal
to the number of shares of Stock which could be purchased with the dividends
(assuming each Unit was a share of Stock), based on the value of such Stock at
the time such dividends are paid.  The Units credited on account of the
preceding sentence shall be vested and distributed in accordance with the same
schedule as the Units to which such dividends are attributable.  No dividends
shall be credited to or for the benefit of the Participant for Units with
respect to record dates occurring prior to the Grant Date, or with respect to
record dates occurring on or after the date, if any, on which the Participant
has forfeited those Units.

 

8.  Voting.  The Participant shall not be a shareholder of record with respect
to the Units and shall have no voting rights with respect to the Units during
the Restricted Period or prior to the Delivery Date.

 

9.  Cancellation and Rescission of Restricted Stock Unit Award.

 

(a)                                  The Committee may cancel, rescind, suspend,
withhold or otherwise limit or restrict the Restricted Stock Unit Award at any
time if the Participant engages in any “Detrimental Activity.”

 

(b)                                 At the Delivery Date with respect to an
Installment and prior to the transfer of the shares of Stock to the Participant,
the Participant shall certify, to the extent required by the Committee, in a
manner acceptable to the Committee, that the Participant is not engaging and has
not engaged in any Detrimental Activity.  In the event a Participant has engaged

 

 

3

--------------------------------------------------------------------------------


 

 

in any Detrimental Activity prior to, or during the twelve months after, the
Delivery Date with respect to such Installment of Covered Units, the right to
delivery of shares with respect to such Installment may be rescinded by the
Committee within two years thereafter.  In the event of any such rescission, the
Participant shall pay to the Company the amount of any gain realized as a result
of the prior delivery of shares applicable to the rescinded Installment(s), in
such manner and on such terms and conditions as may be required by the Company,
and the Company shall be entitled to set-off against the amount of any such gain
any amount owed to the Participant by the Company and/or Subsidiary.

 

10.  Heirs and Successors.  This Agreement shall be binding upon, and inure to
the benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business.  If any benefits
deliverable to the Participant under this Agreement have not been delivered at
the time of the Participant’s death, such benefits shall be delivered to the
Designated Beneficiary, in accordance with the provisions of this Agreement and
the Plan.  The “Designated Beneficiary” shall be the beneficiary or
beneficiaries designated by the Participant in a writing filed with the
Committee in such form and at such time as the Committee shall require.  If a
deceased Participant fails to designate a beneficiary, or if the Designated
Beneficiary does not survive the Participant, any rights that would have been
exercisable by the Participant and any benefits distributable to the Participant
shall be distributed to the legal representative of the estate of the
Participant.  If a deceased Participant designates a beneficiary and the
Designated Beneficiary survives the Participant but dies before the complete
distribution of benefits to the Designated Beneficiary under this Agreement,
then any benefits distributable to the Designated Beneficiary shall be
distributed to the legal representative of the estate of the Designated
Beneficiary.

 

11.  Administration.  The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan.  Any interpretation of this Agreement by the Committee and
any decision made by it with respect to this Agreement is final and binding on
all persons.  The Committee shall have the authority to obtain such information
from the Participant (including tax return information) as it determines may be
necessary to confirm that the Participant is in compliance with the requirements
applicable to Detrimental Activity, and if the Participant fails to provide such
information, the Committee may conclude that the Participant is not in
compliance with such requirements.

 

12.  Plan Governs.  Notwithstanding anything in this Agreement to the contrary,
this Agreement shall be subject to the terms of the Plan, a copy of which may be
obtained by the Participant from the office of the Secretary of the Company; and
this Agreement is subject to all interpretations, amendments, rules and
regulations promulgated by the Committee from time to time pursuant to the Plan.

 

13.  Not an Employment Contract.  The Restricted Stock Unit Award will not
confer on the Participant any right with respect to continuance of employment or
other service with the Company

 

 

 

4

--------------------------------------------------------------------------------


 

or any Related Company, nor will it interfere in any way with any right the
Company or any Related Company would otherwise have to terminate or modify the
terms of such Participant’s employment or other service at any time.

 

14.  Notices.  Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail.  Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt.  Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Company’s records, or if to the Company, at the Company’s principal executive
office.

 

15.  Fractional Shares.  In lieu of issuing a fraction of a share, resulting
from an adjustment of the Restricted Stock Unit Award pursuant to the Plan or
otherwise, the Company will be entitled to pay to the Participant an amount
equal to the fair market value of such fractional share.

 

16.  Amendment.  This Agreement may be amended in accordance with the provisions
of the Plan, and may otherwise be amended by written agreement of the
Participant and the Company without the consent of any other person.

 

17.  Definitions.  For purposes of this Agreement, words and phrases shall be
defined as follows:

 

(a)                                  Change in Control.  The term “Change in
Control” shall be defined as set forth in the Plan.

 

(b)                                 Date of Termination.  A Participant’s “Date
of Termination” means, with respect to an employee, the date on which the
Participant’s employment with the Company and Subsidiaries terminates for any
reason, and with respect to a Director, the date immediately following the last
day on which the Participant serves as a Director; provided that a Date of
Termination shall not be deemed to occur by reason of a Participant’s transfer
of employment between the Company and a Subsidiary or between two Subsidiaries;
further provided that a Date of Termination shall not be deemed to occur by
reason of a Participant’s cessation of service as a Director if immediately
following such cessation of service the Participant becomes or continues to be
employed by the Company or a Subsidiary, nor by reason of a Participant’s
termination of employment with the Company or a Subsidiary if immediately
following such termination of employment the Participant becomes or continues to
be a Director; and further provided that a Participant’s employment shall not be
considered terminated while the Participant is on a leave of absence from the
Company or a Subsidiary approved by the Participant’s employer.

 

(c)                                  Detrimental Activity.  The term
“Detrimental Activity” shall mean (i) the rendering of services for any
organization or engaging directly or indirectly in any business which is or
becomes competitive with the Company or the Subsidiaries (including, without
limitation, AMBAC Financial Group Inc., Berkshire Hathaway Financial Guaranty,
CIFG Group, Financial Guaranty Insurance Company, Financial Security Assurance
Inc., MBIA, Inc. and Radian Group Inc. or Security Capital Assurance Ltd.), or
which

 

 

5

--------------------------------------------------------------------------------


 

 

organization or business, or the rendering of services to such organization or
business, is or becomes otherwise prejudicial to or in conflict with the
interests of the Company or the Subsidiaries; (ii) the disclosure to anyone
outside the Company or the Subsidiaries, or the use in other than the Company’s
or the Subsidiaries’ business, without prior written authorization from the
Company or the Subsidiaries, of any confidential information or material,
relating to the business of the Company or the Subsidiaries, acquired by the
Participant either during or after employment with the Company or the
Subsidiaries; (iii) a violation of any rules, policies, procedures or guidelines
of the Company or the Subsidiaries, including but not limited to the Company’s
Code of Conduct, Policy on Trading in Assured Guaranty Ltd. Securities,
Management Stock Ownership Guidelines and other business conduct guidelines;
(iv) any attempt directly or indirectly to induce any employee of the Company to
be employed or perform services elsewhere or any attempt directly or indirectly
to solicit the trade or business of any current or prospective customer,
supplier or partner of the Company; (v) the Participant being convicted of, or
entering a guilty plea with respect to, a crime, whether or not connected with
the Company; or (vi) any other conduct or act determined to be injurious,
detrimental or prejudicial to any interest of the Company.

 

(d)                                 Director.  The term “Director” means a
member of the Board of Directors of Assured Guaranty, Ltd., who may or may not
be an employee of the Company or a Subsidiary.

 

(e)                                  Disability.  The Participant shall be
considered to have a “Disability” during the period in which the Participant is
unable, by reason of a medically determinable physical or mental impairment, to
engage in any substantial gainful activity, which condition, in the opinion of a
physician selected by the Committee, is expected to have a duration of not less
than 120 days.  The Participant shall be considered to be Permanently Disabled
if he would be treated as “disabled” in accordance with the provisions of Treas.
Reg. §1.409A-3(i)(4).

 

(f)                                    Retirement.  “Retirement” of a
Participant will be determined in accordance with the following:

 

(i)  Retirement shall mean the occurrence of a Participant’s Date of Termination
with the consent of the Participant’s employer after the Participant has
completed five years of service and attained age 55.

 

(ii)  For purposes of defining “Retirement,” years of service shall be
determined in accordance with rules which may be established by the Committee,
and shall take into account service with the Company and the Subsidiaries.  If,
on or before the date of the initial public offering of stock of the Company,
the Participant was employed by the Company or its Subsidiaries, years of
service shall also include service with ACE Limited and its subsidiaries
occurring prior to such initial public offering.

 

(iii)  Notwithstanding that the Participant’s Date of Termination satisfies the
requirements of paragraph (i) above, the Participant will not be considered to
have retired (or have terminated by reason of Retirement) with respect to any
Installment if the Committee determines that the Participant has provided
significant commercial or business services to any one or more persons or
entities on or before the Delivery Date

 

 

 

6

--------------------------------------------------------------------------------


 

applicable to that Installment, regardless of whether such entity is owned or
controlled by the Participant; provided that the Participant may devote
reasonable time to the supervision of his personal investments, and activities
involving professional, charitable, community, educational, religious and
similar types of organizations, speaking engagements, membership on the boards
of directors of other organizations, and similar types of activities, to the
extent that the Committee, in its discretion, determines that such activities
are consistent with the Participant’s Retirement.

 

(iv)  At the request of the Committee, and as a condition of receiving a
distribution of Shares in settlement of an Installment, the Participant shall be
required to provide a listing of the activities engaged in by the Participant
following the Participant’s Date of Termination and prior to the Delivery Date
applicable to such Installment and such other information that the Committee
determines may be necessary from time to time to establish whether the
Participant has acted in a manner that is consistent with the requirements of
paragraph (iii).  Such listing and information shall be provided promptly by the
Participant, but in no event more than 10 days after written request is
delivered to the Participant.

 

(v)  At the request of the Participant, the Committee shall determine whether a
proposed activity of the Participant will be consistent with the requirements of
paragraph (iii).  Such request shall be accompanied by a description of the
proposed activities, and the Participant shall provide such additional
information as the Committee may determine is necessary to make the
determination.  Such a determination shall be made promptly, but in no event
more than 30 days after the written request, together with any additional
information requested of the Participant, is delivered to the Committee.

 

(vi)  If, prior to the Delivery Date applicable to any Installment, a
Participant engages in one or more activities that the Committee determines to
be inconsistent with Retirement, as set forth in paragraph (iii) above, the
right to a distribution of Shares with respect to the Installment (including the
right to distribution of Shares attributable to dividends) may be canceled by
the Committee.

 

(g)                                 Plan Definitions.  Except where the context
clearly implies or indicates the contrary, a word, term, or phrase used in the
Plan is similarly used in this Agreement.

 

 

Agreed Upon:

 

 

 

 

 

 

 

 

 

Assured Guaranty Ltd.

 

 

 

 

 

 

 

 

 

Participant

 

 

 

7

--------------------------------------------------------------------------------
